Citation Nr: 1439533	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-23 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability as secondary to a left shoulder disability.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's claims file reflects that his former representative, the Illinois Department of Veterans Affairs, withdrew its representation in November 2011, prior to certification to the Board, when the Veteran moved from Illinois to North Carolina.  Because the Veteran had not designated a new representative, the Board sent a letter to the Veteran's last known mailing address and requested clarification from him as to whether he wanted a new representative.  The Board informed the Veteran that if no response was received within 30 days, it would assume that he wished to represent himself and would resume its review of the appeal.  As no response from the Veteran was received within 30 days, the Board will proceed accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's September 2011 substantive appeal, he requested a Board hearing at a local VA office.  The Veteran was scheduled to appear at a Board hearing in December 2013.  In November 2013, he requested that the RO reschedule his December 2013 hearing.  To date, this action has not been accomplished.  Because Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for hearing before a member of the Board at the RO, consistent with the appropriate procedures.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



